Case 1:19-cr-20450-RNS Document 10-5 Entered on FLSD Docket 01/21/2021 Page 1 of 4




                      EXHIBIT E
Case 1:19-cr-20450-RNS Document 10-5 Entered on FLSD Docket 01/21/2021 Page 2 of 4




                                                                                            28th December 2020




 Dear Sirs,

 Re: Spanish into English Certified Translation

 Language Reach Limited is a UK-registered professional translation and interpreting
 company and a fully qualified registered member of The Association of Translation
 Companies (Member No. 2018ATCR1238). We hereby confirm that we have
 translated the enclosed document(s) from Spanish into English.

 As a responsible translation agency we only employ certified linguists to work with
 us. We are satisfied with the linguistic accuracy and hereby confirm that the English
 written translation of the Spanish document(s) represents its fair and accurate
 linguistic message as intended in the original file(s).

 We hereby confirm that this is a true and correct translation and certify the linguistic
 accuracy.

 For more information, please contact Language Reach Limited on +44 (0) 208 677
 3775.

 Yours sincerely,




 Aniello Attianese
 Senior Account Manager




        Registered in England & Wales 07635166 Tel: +44 (0) 208 677 3775 Email: info@languagereach.com     28/12/2020
                           Address: Unit F11B, Parkhall Business Centre, London, SE21 8EN
Case 1:19-cr-20450-RNS Document 10-5 Entered on FLSD Docket 01/21/2021 Page 3 of 4



                                     Bolivarian Republic of Venezuela
                             Ministry of Popular Power for Foreign Relations
                                       Communiqué of the Minister
                                                DM No. 380
                                       Caracas, 24th December 2020
                                                210 / 161 / 21
                                              RESOLUTION


    The citizen, Jorge Alberto Arreaza Montserrat, holder of Identity Card No. V - 11,945,178, in his
    capacity as Minister of Popular Power for Foreign Relations, appointed by Decree No. 3,015 dated
    2nd August 2017, published in the Official Gazette of the Bolivarian Republic of Venezuela No. 41,205
    dated 2nd August 2017 and ratified by Decree No. 3,464 dated 14th June 2018, published in the Official
    Gazette of the Bolivarian Republic of Venezuela No. 41,419 of that same date, 2nd August 2017,
    following the instructions of the citizen Nicolas Maduro Moros, President of the Bolivarian
    Republic of Venezuela, in accordance with the provisions stipulated under Article 65 and in the
    exercise of the jurisdiction established under Article 78, Numeral 19 of Decree No. 1,424, through
    which the Decree with Standing, Value and Force of Organic Law of the Public Administration was
    issued, published in the Bolivarian Republic of Venezuela No. 6,147 dated 17th November 2014.


                                          RESOLVES / ORDERS


    To designate / appoint the citizen Alex Nain Saab Moran, who is the holder of Identity Card No. V-
    21,495,350, as Alternate Permanent Representative of the Bolivarian Republic of Venezuela before
    the African Union (AU).
    The Human Management Office is instructed to notify the interested party in compliance with the
    provisions established under Article 73 of the Organic Law of Administrative Procedures.


                                         Communicate and Publish,
                                           (Signature – Illegible)
                            JORGE ALBERTO ARREAZA MONTSERRAT
                                                MINISTER
                                                                 (Stamp – Bolivarian Republic of Venezuela
                                                                                        Ministerial Order)




                                                                                                             28/12/2020
Case 1:19-cr-20450-RNS Document 10-5 Entered on FLSD Docket 01/21/2021 Page 4 of 4




                                                                                     28/12/2020
